Citation Nr: 0901230	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the right foot, claimed as jungle rot.

2.  Entitlement to service connection for cluster headaches.

3.  Entitlement to service connection for a disorder of the 
spine.

4.  Entitlement to service connection for a disorder 
manifested by hematuria, including benign prostatic 
hypertrophy.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefits sought 
on appeal.  

The Board notes that in an October 2008 rating decision, the 
RO granted service connection for a skin disability of the 
veteran's left foot.  As the veteran seeks service connection 
for a bilateral foot condition, the skin condition of his 
right foot remains on appeal.  

In September 2006 and October 2007 the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's skin disorder of the right foot has been 
etiologically related to service.

2.  The veteran's cluster headaches were not manifested 
during service and are not otherwise shown to be causally or 
etiologically related to service.

3.  The veteran's disorder of the spine did not manifest 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  

4.  The veteran's hematuria disorder was not manifested 
during service and is not otherwise shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
of the right foot have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  The criteria for service connection for cluster headaches 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for service connection for a disorder of the 
spine have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for service connection for a disorder 
manifested by hematuria, including benign prostatic 
hypertrophy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin disorder 
of the right foot, cluster headaches, a disorder of the 
spine, and a disorder manifested by hematuria.  To establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

A.	Skin Disorder of the Right Foot
The first element for service connection is met with regard 
to this issue.  At an August 2008 VA examination, the veteran 
was diagnosed with "dermatoses of his feet." Specifically, 
the veteran was diagnosed with extreme tinea pedis.  The RO 
granted service connection for the veteran's left foot in an 
October 2008 rating decision, but continued to deny service 
connection for the right foot in the subsequent supplemental 
statement of the case.  It appears the RO did not find the 
veteran was diagnosed with a skin disorder of the right foot 
at the August 2008 VA examination.  The Board does not agree, 
as the examiner refers to the skin condition of the veteran's 
feet in the plural, and in reading the report as a whole, it 
is clear the veteran suffers from tinea pedis on the right 
foot as well as the left.  Accordingly, the first element of 
service connection has been met.  
		
The August 2008 report also supports that the veteran's tinea 
pedis was incurred in and is related to service.  The 
examiner stated, "[t]he dermatoses of his feet is that 
typically seen in veterans who served in a hot, moist, 
environment as is seen in South Viet Nam."  The veteran's 
personnel records confirm that he did serve in South Vietnam 
while on active duty.  The examiner concluded, "[e]xtreme 
tinea pedis is most likely caused by or a result of service 
in South Viet Nam."  There is no nexus evidence to the 
contrary of this opinion in the claims file.  As such, the 
evidence supports that the current skin disorder of the 
veteran's right foot was incurred in service and is related 
to service.  The claim is granted.

B.	Cluster Headaches, Disorder of the Spine, & a 
Disorder Manifested by Hematuria, including Benign 
Prostatic Hypertrophy
The veteran seeks service connection for cluster headaches, a 
disorder of the spine, and a disorder manifested by 
hematuria, including benign prostatic hypertrophy.  

The veteran meets the first requirement for service 
connection for these conditions.  In August 2008 VA 
examinations the veteran was diagnosed with cluster 
headaches, degenerative joint disease and a remote herniated 
disc of the cervical and lumbar spine, and a complex cyst on 
the left kidney.  However, the claims must fail because there 
is no evidence of in-service incurrence or of a positive 
nexus to service for these conditions.  

As for the cluster headaches, the veteran's service medical 
records are devoid of documentation of this condition.  His 
entrance and separation examinations are normal in this 
regard.  Further, the August 2008 VA examiner determined that 
the cluster headaches are "not caused by or a result of 
military service."  The examiner noted that per the 
veteran's own report, the headaches were not evident until 
after he was released from the military.  There are no nexus 
opinions to the contrary of this in the claims file.  For 
these reasons, service connection is not warranted.

As for the disorder of the spine, the veteran's service 
medical records are devoid of documentation of degenerative 
joint disease or herniated discs.  The Board notes the 
veteran's October 2006 hearing testimony in which the veteran 
contends his back was injured during combat, and his 
personnel records do confirm the veteran engaged in combat 
while on active duty in Vietnam.  38 U.S.C.A. § 1154(b) (West 
2002), provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service- 
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service ."  However, the United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Put differently, 38 U.S.C.A. § 1154(b) 
does not establish service connection for a combat veteran. 
Rather, it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

As such, while a current disability is established and the 
veteran's combat injury is conceded, the August 2008 examiner 
found that the veteran's back disorder is, "less likely as 
not (less than 50/50 probability) caused by or a result of 
injury while in military service."  The examiner noted there 
is no documentation of an injury to his back in the service 
medical records and found it significant that the veteran was 
able to work for 39 years after the incident without 
treatment.  While the number may not be correct, the basic 
premise here is that the record lack evidence showing that 
the veteran was treated for problems associated with his back 
for many years after service.  This tends to suggest that 
there were no continuous symptoms and this was not a chronic 
problem.  There are no competent medical nexus opinions 
linking his current problems to service.   For these reasons, 
direct service connection is not warranted.  

Alternatively, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  However, no diagnosis of degenerative joint 
disease was made within one year of the veteran's service 
separation, and the presumption for service connection for 
chronic diseases does not apply.  

As for the veteran's hematuria, contrary to the veteran's 
representative's contentions at the October 2006 hearing, the 
veteran's service medical records are devoid of documentation 
of this.  The only documentation possibly related is an April 
1968 record of thick yellowish urethral discharge.  However, 
hematuria was not noted.  His separation examinations was 
normal in this regard.  The August 2008 VA examiner 
determined, "[l]eft renal cysts is not caused by or a result 
of military service."  The examiner stated, "[r]enal cysts 
can be hereditary. There is no evidence that he suffered from 
any hematuria or any symptoms which would suggest a renal 
impairment while in the military."  There are no nexus 
opinions to the contrary of this in the claims file.  For 
these reasons, service connection is not warranted.

The Board has considered the veteran's arguments in support 
of his assertion that his conditions are related to service.  
However the veteran, a lay person untrained in the field of 
medicine, is not competent to offer an opinion on this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For these reasons, service connection for cluster headaches, 
a disorder of the spine, and a disorder manifested by 
hematuria, including benign prostatic hypertrophy is not 
warranted.

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2005 and November 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, letters of July 2006 and 
November 2008 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Not all of the duty-to-assist letter were provided before the 
adjudication of his claims.  However, after he was provided 
the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no basis to conclude that 
any prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a personal hearing.  He has 
been afforded VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Indeed, pursuant to the Board's 
October 2007 remand instructions, the veteran was asked to 
complete authorization and consent forms for a number of 
private medical providers and did not do so.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

Service connection for tinea pedis of the right foot is 
granted.

Service connection for cluster headaches is denied.

Service connection for a disorder of the spine is denied.

Service connection for a disorder manifested by hematuria, 
including benign prostatic hypertrophy, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


